Andrew Wasyluszko v. Lisa Wasyluszko, No. 2220, September Term 2019. Opinion by
Beachley, J.

DIVORCE – MONETARY AWARD – NON-MARITAL PROPERTY – TRACEABLE
FUNDS

DIVORCE – MONETARY AWARD – MANDATORY FACTORS – COURT
EXPLANATION

Facts: The parties were married on August 22, 1998, and at the time of divorce Mr.
Wasyluszko owned several retirement and non-retirement accounts. Relevant to this
appeal are the following four accounts: Fidelity 403(b), Janus Henderson, DWS Equity
Fund, and Fidelity IRA # 3342.

For purposes of its monetary award analysis, the trial court determined that the four
accounts listed above constituted marital property, and would therefore be considered for
equitable distribution as part of the court’s monetary award. Mr. Wasyluszko appealed,
arguing that the accounts were non-marital because the evidence showed that they were
directly traceable to his pre-marital contributions.

Mr. Wasyluszko also argued that the court erred in issuing its monetary award by failing
to explain how its consideration of factors in Md. Code (1984, 2019 Repl. Vol.), § 8-205(b)
of the Family Law Article (“FL”) led to its ultimate decision to award $840,000.

Held: Monetary award and attorney’s fees vacated.

The trial court erred in treating three out of the four accounts as exclusively marital
property. Although there was insufficient evidence to show that the Fidelity IRA # 3342
account was non-marital property, there was sufficient evidence concerning the remaining
three accounts to show that at least some of the funds were non-marital.

Regarding the Fidelity 403(b) account, the evidence showed that, although the value of the
shares fluctuated during the course of the marriage, the number of shares did not decrease.
Accordingly, the shares that were accounted for prior to the marriage still existed at the
time of the divorce and should have been treated as non-marital property.

Similarly, the shares in the Janus Henderson account never decreased during the marriage,
although the value of those shares fluctuated. As with the Fidelity 403(b) account, the
shares that were shown to exist prior to the marriage should have been treated as non-
marital property.
Lastly on this point, regarding the DWS Equity fund shares, the evidence showed what the
balance of the account was prior to the marriage, and the parties stipulated that Mr.
Wasyluszko made five $200.00 contributions during the marriage. Because the evidence
showed that Mr. Wasyluszko never made any withdrawals from the account during the
marriage, his pre-marital interest in the account (82.9%) survived and should have been
treated as non-marital property.

Additionally, the trial court was not required to explain how its consideration of the FL §
8-205(b) factors resulted in its monetary award. To be sure, consideration of these factors
is mandatory, but we are aware of no cases holding that a court must explain its calculation
of the monetary award based on its treatment of the FL § 8-205(b) factors. A court is not
required to articulate every step in its thought process, and judges are presumed to know
the law and apply it correctly. Rather, a court commits reversible error when its distribution
of marital property yields a substantial disparity, and its consideration of the FL § 8-205(b)
factors fails to justify that disparity.

Finally, because a court’s monetary award and award of attorney’s fees are so closely
interrelated, we must vacate the court’s award of attorney’s fees in addition to its monetary
award. Turner v. Turner, 147 Md. App. 350, 400 (2002).
Circuit Court for Baltimore County
Case No. 03-C-13-014795

                                                                                                   REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                                OF MARYLAND

                                                                                                       No. 2220

                                                                                             September Term, 2019
                                                                                   ______________________________________

                                                                                           ANDREW WASYLUSZKO

                                                                                                          v.

                                                                                             LISA WASYLUSZKO
                                                                                   ______________________________________

                                                                                        Fader, C.J.,
                                                                                        Reed,
                                                                                        Beachley,

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by Beachley, J.
                                                                                   ______________________________________

                                                                                        Filed: April 28, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-04-28 10:46-04:00




Suzanne C. Johnson, Clerk
       The principal issue in this case is whether the Circuit Court for Baltimore County

erred in characterizing four retirement and non-retirement accounts owned by appellant

Andrew Wasyluszko as marital property. As to three of the four accounts in dispute, we

conclude that a portion of those accounts constituted non-marital property because the

uncontroverted evidence demonstrated that, at the time of the divorce, Mr. Wasyluszko

still owned shares that he acquired prior to marrying appellee Lisa Wasyluszko. We shall

therefore vacate the circuit court’s judgment and remand for further proceedings.

                                    BACKGROUND

       The parties married on August 22, 1998, and have two minor children. To their

credit, they were able to reach a comprehensive agreement concerning the legal and

physical custody of their children. In light of the parties’ custody agreement, essentially

two issues remained for the circuit court to decide: Ms. Wasyluszko’s requests for a

monetary award and a contribution toward her attorney’s fees. As we will discuss in more

detail infra, at the time of the divorce, Mr. Wasyluszko owned, in his sole name, various

retirement and non-retirement accounts with an aggregate value of slightly less than two

million dollars. Mr. Wasyluszko claimed that all or part of the funds in various accounts

constituted non-marital property. The court ultimately agreed that two accounts—Fidelity

Funds #3334 and Touchstone Investments #5992, collectively worth approximately

$116,000—were exclusively Mr. Wasyluszko’s non-marital property. That determination

is not at issue in this appeal. However, relevant to this appeal, the court determined that

all funds in four other accounts—Fidelity 403(b), Janus Henderson, DWS Equity Fund,

and Fidelity IRA #3342—constituted marital property and, accordingly, could be
considered for equitable distribution via a monetary award. The court prepared a “Marital

Property Schedule,” which it incorporated by reference in its bench opinion, that identified

and valued each item that it determined to be marital property:

       Marital Property        Title       Value            Husband             Wife

 1. CGM Funds                    H         $9,144            $9,144
    Roth IRA #5254
 2. CGM Roth IRA                 H         $9,137            $9,137
    #0803
 3. CGM Funds IRA               W          $1,995                              $1,995
    #833
 4. CGM Funds IRA               W          $1,188                              $1,188
    #5428
 5. Jackson IRA                 W         $40,865                              $40,865
    #9255
 6. Fidelity Roth IRA            H        $50,037           $50,037
    #2233
 7. Edelman Financial            H        $16,341           $16,341
    IRA #0807
 8. 2016 Hyundai                W         $11,706                             $1,137[1]

 9. 2 Weyanoke Ct.               H        $39,631           $39,631

 10. Fidelity BSO                H       $1,403,889        $1,403,889
     Retirement 403B
 11. Fidelity Funds              H       $196,028           $196,028
     IRA #3342
 12. Buffalo Funds               H        $35,957           $35,957
     #9758
 13. Janus Henderson             H        $83,887           $83,887
     #1398
 14. DWS Equity                  H        $27,343           $27,343
     Fund
 15. AFME Pension                H      If, as, when

           TOTAL                                           $1,871,394          $45,185


After considering the factors enumerated in Section 8-205(b) of the Family Law Article,

the court granted Ms. Wasyluszko a monetary award of $840,000.


       1
        The $1,137 figure represented the value of the 2016 Hyundai less $10,569
indebtedness on the vehicle.
                                             2
      In this timely appeal, Mr. Wasyluszko contends that the court erred in determining

that the four accounts mentioned above constituted marital property in their entirety

because the evidence demonstrated that a portion of each account is directly traceable to

his pre-marital contributions. He therefore asks us to vacate the $840,000 monetary award,

as well as the court’s $15,000 attorney’s fee award in favor of Ms. Wasyluszko.

                                        DISCUSSION

      I.         THE MONETARY AWARD MUST BE VACATED BECAUSE THE COURT ERRED
                 IN FINDING THAT THREE OF MR. WASYLUSZKO’S ACCOUNTS WERE
                 ENTIRELY MARITAL PROPERTY

      Because the focal point of this appeal involves the court’s determination that four

of Mr. Wasyluszko’s accounts were entirely marital property, we begin our analysis with

the relevant statute, Md. Code (1984, 2019 Repl. Vol.), § 8-201(e) of the Family Law

Article (“FL”), which defines marital property as follows:

      (e) (1)      “Marital property” means the property, however titled, acquired
                   by 1 or both parties during the marriage.

           (2)     “Marital property” includes any interest in real property held by
                   the parties as tenants by the entirety unless the real property is
                   excluded by valid agreement.

           (3)     Except as provided in paragraph (2) of this subsection, “marital
                   property” does not include property:

                    (i) acquired before the marriage;

                    (ii) acquired by inheritance or gift from a third party;

                     (iii) excluded by valid agreement; or

                     (iv) directly traceable to any of these sources.




                                               3
“Ordinarily, it is a question of fact as to whether all or a portion of an asset is marital or

non-marital property. Findings of this type are subject to review under the clearly

erroneous standard embodied by Md. Rule 8-131(c)[.]” Collins v. Collins, 144 Md. App.

395, 408–09 (2002) (quoting Innerbichler v. Innerbichler, 132 Md. App. 207, 229 (2000)).

We review the ultimate decision to grant a monetary award for an abuse of discretion.

Abdullahi v. Zanini, 241 Md. App. 372, 407 (2019). We shall separately examine each of

the four accounts in dispute.

                   A. Baltimore Symphony Orchestra 403(b) Account

       Through his employment with the Baltimore Symphony Orchestra (“BSO”), Mr.

Wasyluszko participated in a retirement savings plan BSO sponsored pursuant to 26 U.S.C.

§ 403(b). Mr. Wasyluszko produced evidence that as of July 31, 1998 (the account

statement immediately preceding his August 22, 1998 marriage), the BSO 403(b) plan was

worth $107,690.04. This $107,690.04 valuation consisted of two components:


       Fidelity Contrafund          1,290.380 shares @ $54.79 =      $70,699.92

       Fidelity Low Priced Stock 1,429.846 shares @ $25.87 = $36,990.12

       It is this evidence of Mr. Wasyluszko’s pre-marital contributions to the BSO 403(b)

plan that forms the basis of his non-marital property claim.

       There is no dispute that at the time of trial the BSO 403(b) account had substantially

increased in value to $1,403,889.13:




                                              4
       Contrafund                  64,157.905 shares @ $12.50 =       $801,973.81

       Low Priced Stock             12,563.459 shares @ $47.91 =      $601,915.32


       In its bench opinion, the court made the following findings concerning the BSO

403(b) plan:

              Another one of the significant assets is the Fidelity BSO Retirement
       [403(b)] account. The current value provided by the parties is one million
       four hundred three thousand eight hundred and eighty-nine dollars.
              Mr. Wasyluszko established that account prior to the marriage. The
       value of the account as of the date of marriage was $107,690. Employee
       contributions during the marriage were $224,074.
              There were dividends and interest paid during the marriage, those
       amounts have been provided, they added up to $587,768.
              The total contributions during the marriage were $811,842, that
       includes not only employee contributions but dividends and interest paid
       during that time.

       Mr. Wasyluszko, purporting to use a “source of funds” theory, argued that twelve

percent of the 403(b) plan was non-marital property. He reached that conclusion by using

the pre-marital value of the account ($107,690) as the numerator and the sum of all non-

marital and marital contributions, including dividends and interest, ($919,532) as the

denominator.2 Mr. Wasyluszko makes the same argument on appeal.

       In rejecting Mr. Wasyluszko’s claim that part of the BSO 403(b) account constituted

his non-marital property, the court concluded that “the funds are not directly traceable to a

non-marital source” because “[t]he funds . . . have been commingled between the



       2
        This $919,532 does not account for changes in the value of shares during the
marriage.

                                             5
premarital and post-marital contributions and dividends and interest earned on the

premarital and post-marital contributions and are, therefore, entirely marital property.”

       Although we concur with the circuit court’s rejection of Mr. Wasyluszko’s source

of funds analysis,3 we nevertheless hold that the court erred in characterizing the BSO

403(b) account as wholly marital property. Mr. Wasyluszko produced documentation

showing every contribution, dividend, and capital gain accumulated in the BSO 403(b)

account between August 1998 and September 2018.4               Significantly, with a minor

exception, the shares in the BSO 403(b) account only increased during the twenty-year

period between 1998 and 2018.5 Accordingly, the records verify that, even though the

number of shares dramatically increased during the marriage, Mr. Wasyluszko still owned


       3
         Mr. Wasyluszko’s source of funds theory as applied to the 403(b) plan and the
other accounts is inherently flawed. As to the 403(b) plan, Mr. Wasyluszko’s theory used
the gross pre-marital value of the account ($107,690) as a static numerator without regard
to the substantial fluctuations in the dollar value per share over the course of twenty years.
Moreover, Mr. Wasyluszko’s theory failed to account for his regular purchase of shares
during the marriage that reflected a distinct share price and concomitant number of shares
for each transaction. The example the Court of Appeals provided in Grant v. Zich, 300
Md. 256, 276, n.9 (1984), applying the source of funds theory to a parcel of real property
is not applicable to the investments in this case where there are multiple purchases of shares
over many years, each with its unique price per share and number of shares acquired. The
instant case is further complicated by dividend and interest reinvestments in the accounts
that are related to both marital and non-marital shares. Nevertheless, we do not rule out
the possibility that a similar theory could prevail if supported by a more sophisticated
analysis and expert testimony, but no such evidence was presented here.
       4
        Mr. Wasyluszko stopped making employee contributions to the BSO 403(b)
account after the pendente lite hearing in 2014.
       5
        The only occasion when the number of shares decreased was when Fidelity
imposed service fees on the Contrafund portion of the account, amounting to a total of
8.283 shares during the marriage.

                                              6
the original 1,290.380 Contrafund shares and 1,429.846 Low Priced Stock shares from

before the marriage. To be sure, the values of those shares fluctuated during the twenty-

year marriage, as reflected in the account statements, but the number of shares never

decreased.6 In short, Mr. Wasyluszko’s pre-marital Contrafund and Low Priced Stock

shares remained in the account at the time of divorce.

       In summary, the court properly valued the BSO 403(b) account at $1,403,889,

which consisted of the following:


       Contrafund             64,157.905 shares @ $12.50 =        801,973.81

       Low Priced Stock       12,563.459 shares @ $47.91 =        601,915.32

                                       Total Value              $1,403,889.13


       Using the per-share values at the time of divorce, we calculate the value of Mr.

Wasyluszko’s non-marital shares:


       Contrafund             1,290.380 shares @ $12.50 =           16,129.75

       Low Priced Stock       1,429.846 shares @ $47.91 =           68,503.92

                               Total Non-Marital Value             $84,633.67

Our analysis is consistent with Wilen v. Wilen, 61 Md. App. 337, 348–49 (1985) (holding

that stock splits directly traceable to husband’s pre-marital stock are non-marital).

       On remand, the court should appropriately adjust its “Marital Property Schedule”



       6
       Mr. Wasyluszko does not contend that the dividend and interest reinvestment
accumulations in any of the accounts are non-marital.

                                              7
and “Andrew Wasyluszko’s Schedule of Non-Marital Property” concerning the BSO

403(b) account to reflect Mr. Wasyluszko’s $84,633.67 non-marital share.

                               B. Janus Henderson Account

       Mr. Wasyluszko’s Janus Henderson Non-Retirement Account contains two funds:

1) the Forty Fund and 2) the Research Fund.7 He opened this account prior to the marriage

and the last account statement before the date of marriage (August 3, 1998) verifies that he

owned 195.9540 Forty Fund shares and 457.2410 Research Fund shares. Mr. Wasyluszko

produced documentation verifying every transaction for the Forty and Research Funds

from January 1996 to December 2017. The parties stipulated that the only contributions

Mr. Wasyluszko made during the marriage were $50.00 per month to each account from

September 3, 1998 to April 3, 2002. The court found that Mr. Wasyluszko established the

Janus Henderson account prior to the marriage, that the account was worth $18,155 as of

the date of marriage, and that Mr. Wasyluszko made $4,300 in contributions to the account

during the marriage. At the time of the divorce, the account was valued at $83,887. Again

utilizing a source of funds theory, Mr. Wasyluszko contended that 81% of the account

value, or $67,948, constituted his non-marital property.8



       7
        When Mr. Wasyluszko opened this account, the two funds were known as the
“Twenty Fund” and the “Mercury Fund.” There is no contention that the funds’ name
changes have any bearing on whether the account is marital or non-marital.
       8
         Mr. Wasyluszko used the pre-marital value of $18,155 as the numerator and
$22,455 ($18,155 plus $4,300) as the denominator to support his claim that 81% of the
account was non-marital. As we explained in footnote 3 regarding the BSO 403(b)
account, Mr. Wasyluszko’s source of funds theory for the Janus Henderson account is
similarly flawed.
                                             8
      The court determined that the entire Janus Henderson account, consisting of the

Forty and Research Funds, constituted marital property. As with the BSO 403(b) account,

we hold that the court erred. Our meticulous review of the Forty Fund and Research Fund

account statements covering a period exceeding twenty years unequivocally demonstrates

that Mr. Wasyluszko’s share balances never decreased during the entire term of the

marriage. Thus, even though the number of shares dramatically increased over the course

of the marriage by virtue of his marital contributions and income reinvestment, it is clear

that Mr. Wasyluszko still owned at the time of divorce the 195.9540 Forty Funds shares

and 457.2410 Research Funds that he owned on August 3, 1998 (prior to marriage). Similar

to the BSO 403(b) account, the value of the shares in each fund fluctuated, but the gross

number of shares never decreased.

      In summary, the court properly valued the Janus Henderson account at $83,887, but

using the per-share values at divorce, we determine the non-marital value of Mr.

Wasyluszko’s shares as of the date of divorce as follows:


       Forty Fund          195.9540 shares @ $35.05 =          6,868.19

       Research Fund       457.2410 shares @ $49.96 =         22,843.76

                           Total Non-Marital Value           $29,711.95


Again, on remand the court should adjust its marital and non-marital property schedules to

reflect Mr. Wasyluszko’s $29,711.95 non-marital interest in the Janus Henderson account.




                                            9
                                 C. DWS Equity Fund

      We employ a similar analytical template to Mr. Wasyluszko’s DWS Equity Fund,

although the evidence concerning that fund reflects its own unique transactions. The

parties stipulated that as of the date of the marriage, Mr. Wasyluszko owned 350.8280

shares. On August 3, 1998, each share was worth $23.20; thus, at the time of the marriage,

the account was worth $8,139.

      The parties further stipulated that Mr. Wasyluszko contributed a total of $1,000 to

the DWS Equity Fund after the marriage, represented by the following five $200.00

contributions between September 1998 and January 1999:


                     9/3/98          200.00          (12.5630 shares)

                    10/5/98          200.00          (11.8980 shares)

                    11/3/98          200.00          (10.1370 shares)

                    12/3/98          200.00          (10.5820 shares)

                     1/4/99          200.00          (11.3310 shares)

                   TOTALS          $1,000.00         (56.511 shares)

The account statements show dividend and income reinvestment accretions in the account

until December 2014. There is a gap in the records between January 2015 and November

2017, but a December 21, 2017 entry shows that the account had approximately the same

number of shares in December 2017 as it did in December 2014 (from the documentation

provided, the small increase in shares was likely due to continued dividend and income

reinvestment). Mr. Wasyluszko never made any withdrawals from this account during the


                                           10
marriage. Because of inactivity, the account was closed in October 2018 and the proceeds

of $28,444.25 (1,101.210 shares @ $25.830 per share) were remitted to the State treasury

(apparently Mr. Wasyluszko may reclaim the funds from the State).

       From the stipulated evidence, we know that Mr. Wasyluszko owned 350.8280 DWS

Equity Funds “non-marital” shares prior to the marriage and that he purchased 56.511

“marital” shares during the immediate five months after the marriage. Moreover, after the

last $200.00 contribution in January 1999, Mr. Wasyluszko owned 423.0380 shares.

Simple math reveals that, as of January 1999, the account had 15.699 shares that cannot

clearly be designated as marital or non-marital:


       Total shares as of January 1999                                423.038

       Minus: Mr. Wasyluszko’s non-marital shares                   - 350.828

       Minus: Mr. Wasyluszko’s marital shares from contributions      - 56.511

                                           Balance                     15.699

Because there is insufficient evidence to prove how many of the 15.699 shares were

directly traceable to Mr. Wasyluszko’s pre-marital shares, we shall presume that they are

marital in nature.

       Based on this evidence, we conclude that 350.8280 of the 423.0380 shares, or

82.9%, constituted Mr. Wasyluszko’s non-marital property as of January 1999. Because

there have been no further monetary contributions to or withdrawals from the DWS Equity

Fund since January 1999, we readily conclude that 82.9% of the $28,444.25, or $23,580.28,




                                            11
remitted to the State is Mr. Wasyluszko’s non-marital property.9 The court therefore erred

in characterizing the entire DWS Equity Fund as “marital” and, as with the BSO 403(b)

and Janus Henderson accounts, the court on remand should adjust its marital and non-

marital property findings accordingly.

                                 D. Fidelity IRA #3342

      As we shall explain, the Fidelity IRA #3342 account presents a more complicated

account history. As with the other accounts, Mr. Wasyluszko produced evidence showing

that shortly before the marriage, the Fidelity IRA #3342 account was worth $32,711.74.

This $32,711.74 valuation consisted of two components:


       Contrafund                        516.703 shares @ $47.84 =   $24,719.07

       Low Priced Stock                  394.116 shares @ $20.28 =   $7,992.67

Unlike the other accounts, there are significant gaps in the documentary evidence

concerning this account. Those gaps in documentary evidence were: July 15, 2005,

through June 30, 2008; November 1, 2008, to December 31, 2008; January 1, 2010, to

December 31, 2010; and January 1, 2012, to May 31, 2019. Nevertheless, the parties

stipulated that Mr. Wasyluszko made no contributions to the account after January 1, 2009.

Therefore, the only period of time during which Mr. Wasyluszko may have made




      9
        Mr. Wasyluszko argued that 89% of this account was non-marital by utilizing the
pre-marital value of $8,139 as the numerator and $9,139 ($8,139 plus $1000 in marital
contributions) as the denominator. As with the BSO 403(b) and Janus Henderson accounts,
we reject Mr. Wasyluszko’s source of funds theory for this account.
                                              12
contributions to the account during the marriage was between July 15, 2005, and the end

of 2008.

      On July 14, 2005, the Fidelity IRA #3342 account was worth $72,143.10:


        Contrafund                  756.210 shares @ $60.18 =      $45,508.72

        Low Priced Stock            632.195 shares @ $42.13 =      $26,634.38


By January 1, 2009, the account value had decreased, though the number of shares

increased:


        Contrafund                 924.866 shares @ $45.26 =       $41,859.44

        Low Priced Stock            927.242 shares @ $23.12 =      $21,437.84


      These documents reveal an unaccounted-for increase after July 14, 2005, of 168.656

shares in Fidelity Contrafund and 185.444 shares in Fidelity Low Priced Stock. 10 Adding

to the confusion regarding this account, when his attorney asked him whether he made

contributions to this account during the marriage, Mr. Wasyluszko responded, “I believe

so.” To be sure, Mr. Wasyluszko later recanted his testimony on this point. But during

closing argument, Mr. Wasyluszko’s counsel told the court that “the contributions during

the marriage was [sic] $14,454.” When the court pressed further on this point, Mr.

Wasyluszko’s counsel advised the court that the increase in the number of shares in the


      10
         A statement from September 2008 shows an increase of 109.603 shares in Fidelity
Low Priced Stock attributable to dividend reinvestment. We subtracted these shares from
the 295.047-share difference from July 14, 2005, to January 1, 2009, arriving at a total of
185.444 shares.
                                            13
account between July 2005 and January 2009 equated to $14,454 and suggested that this

differential in value would be the “best way” to determine “the marital contribution.” The

court was clearly entitled to rely on counsel’s representation that Mr. Wasyluszko

contributed $14,454 in marital funds to the account between July 2005 and January 2009.

       Mr. Wasyluszko’s non-marital claim in the Fidelity IRA #3342 was effectively

vitiated by a June 2019 account statement produced by Ms. Wasyluszko that showed that

Mr. Wasyluszko had withdrawn $3,000 from the Fidelity Low Priced Stock fund in June

2019 (reducing the account by 61.716 shares), and more importantly, had withdrawn an

additional $30,000 from the #3342 account at some point earlier in 2019. Neither party

produced evidence to verify whether the $30,000 was withdrawn from the Contrafund or

the Low Priced Stock fund, a fatal blow to Mr. Wasyluszko’s non-marital claim to this

account because the court would be forced to speculate whether the $30,000 withdrawal

reduced marital shares, non-marital shares, or a combination of both.

       In summary, there was sufficient evidence for the court to conclude that the Fidelity

IRA #3342 account contained both marital and non-marital funds. In light of the $30,000

withdrawal from the account in 2019 that was not linked to either the Contrafund or Low

Priced Stock fund, the court had no way of determining from which account the withdrawal

was made, or how much of that $30,000 (and concomitant shares sold) was “marital” as

opposed to “non-marital.” Thus, Mr. Wasyluszko failed to prove that any portion of the

account was non-marital property. Richards v. Richards, 166 Md. App. 263, 276 (2005).

The trial court therefore did not err in characterizing this account as entirely marital.



                                              14
                                        Conclusion

       As we have explained, we must vacate the monetary award and remand for the

circuit court to adjust both its “Marital Property Schedule” and “Andrew Wasyluszko’s

Schedule of Non-Marital Property” to conform to the determinations set forth in this

opinion. The court on remand must then determine “‘if the division of marital property

according to title would be unfair,’ and if so, it ‘may make a monetary award to rectify any

inequality created by the way in which property acquired during marriage happened to be

titled.’” Abdullahi, 241 Md. App. at 405–06 (quoting Flanagan v. Flanagan, 181 Md.

App. 492, 519–20 (2008)).11

       II.    THE COURT WAS NOT REQUIRED TO SPECIFICALLY EXPLAIN HOW ITS
              MONETARY AWARD RELATED TO THE FL § 8-205 FACTORS

       Although we are vacating the monetary award, we will discuss Mr. Wasyluszko’s

argument that the court was required to explain how its “consideration of the [FL § 8-205]

factors resulted in an award amount of $840,000.”

       When a party requests a monetary award, a trial court must complete a three-step

process before determining whether to grant such an award. First, the court must categorize

each disputed item of property as marital or non-marital. Abdullahi, 241 Md. App. at 405

(citing Flanagan, 181 Md. App. at 519). “Second, the court must determine the value of

all marital property.” Id. (citing Flanagan, 181 Md. App. at 519). Finally, the court “‘must

decide if the division of marital property according to title would be unfair,’ and if so, it



       11
         Of course, the court should also review its previous findings regarding the FL §
8-205(b) factors prior to making any new monetary award.
                                             15
‘may make a monetary award to rectify any inequality created by the way in which property

acquired during marriage happened to be titled.’” Id. at 405–06 (quoting Flanagan, 181

Md. App. at 519–20). As part of this final step, the court must consider the eleven factors

enumerated in FL § 8-205(b):

          (1) the contributions, monetary and nonmonetary, of each party to the
              well-being of the family;

          (2) the value of all property interests of each party;

          (3) the economic circumstances of each party at the time the award is to
              be made;

          (4) the circumstances that contributed to the estrangement of the parties;

          (5) the duration of the marriage;

          (6) the age of each party;

          (7) the physical and mental condition of each party;

          (8) how and when specific marital property or interest in property
              described in subsection (a)(2) of this section, was acquired,
              including the effort expended by each party in accumulating the
              marital property or the interest in property described in subsection
              (a)(2) of this section, or both;

          (9) the contribution by either party of property described in § 8-
              201(e)(3) of this subtitle to the acquisition of real property held by
              the parties as tenants by the entirety;

          (10) any award of alimony and any award or other provision that the
               court has made with respect to family use personal property or the
               family home; and

          (11) any other factor that the court considers necessary or appropriate to
               consider in order to arrive at a fair and equitable monetary award or
               transfer of an interest in property described in subsection (a)(2) of
               this section, or both.

Mr. Wasyluszko does not argue that the trial court failed to consider these factors. Indeed,

                                            16
we commend the court for its extensive review of the statutory factors. Cf. Imagnu v.

Wodajo, 85 Md. App. 208, 221 (1990) (“[I]n making a monetary award, the chancellor

need not enunciate every factor he considered on the record, but must at least state on the

record that he considered the required factors in making his decision.” (citing Randolph v.

Randolph, 67 Md. App. 577, 585 (1986))).

       Instead, Mr. Wasyluszko argues that the court abused its discretion by “fail[ing] to

provide an explanation as to how [its] consideration of the enumerated factors resulted in

an award amount of $840,000.” He further argues that the court “abused its discretion by

awarding a monetary award amount without explaining how the amount was calculated

and how that calculation relates to the enumerated factors.”

       Mr. Wasyluszko cites no legal authority to support his contention that a court must

explain how it calculated the monetary award. Ms. Wasyluszko, however, has directed us

to two instructive cases: Long v. Long, 129 Md. App. 554 (2000), and Flanagan v.

Flanagan, 181 Md. App. 492 (2008), both of which involved large disparities in the

distribution of marital property between the parties.

       In Long, this Court did not find any error in the chancellor’s factual findings, but

we did find “the bottom line award . . . to be in error.” 129 Md. App. at 575. The chancellor

expressly considered each of the FL § 8-205(b) factors, and, “[w]here the facts were

controverted, the chancellor generally found Wife’s evidence more credible than that of

Husband[.]” Id. at 577. However, despite the “vast chasm between Husband’s and Wife’s

titled assets and the significant accrual of marital assets over the ten-year period of

marriage, . . . the chancellor nonetheless awarded only $225,000 to Wife, or 19.8 percent

                                             17
of the marital assets.” Id. at 575. We noted that “the monetary award tilt[ed] lopsidedly

in favor of Husband” and remanded the award due to the chancellor’s failure “to give

adequate force to his own findings.” Id. at 575, 578.

       In Flanagan, we vacated the monetary award “[b]ecause the circuit court did not

adequately explain the basis for its monetary award, and because the award resulted in

appellee’s entitlement to almost 90% of the value of the marital property[.]” 181 Md. App.

at 522. We noted that the monetary award would have effectively granted the appellee the

entire value of the marital home, and overall, the award was “startlingly large in light of

the total value of the marital property.” Id. at 525. We calculated that the appellee would

retain 86.7% of the marital property, and “the court did not explain the enormous

percentage on the basis of appellant’s conduct leading to the parties’ estrangement, or

indeed on any particular basis.”       Id. at 526–27.     We concluded that “the sizeable,

unexplained disparity resulting from the monetary award compel[led] us to vacate the

award.” Id.

       Our research has uncovered no other cases discussing the calculation of the

monetary award itself. In both Long and Flanagan, the court erred because it failed to

explain or justify a monetary award that resulted in a substantial disparity in the distribution

of marital property.

       Here, based on the court’s findings concerning marital and non-marital property, the

$840,000 monetary award resulted in Mr. Wasyluszko retaining 54% of the marital




                                              18
property and Ms. Wasyluszko retaining 46%.12 Not only is this not a sizeable disparity,

but the disparity actually favors Mr. Wasyluszko. The award here does not create such a

lopsided result that a specific explanation of the court’s calculation is needed beyond

consideration of the FL § 8-205(b) factors. “A chancellor is not required to articulate every

step in his thought processes. A judge is presumed to know the law and to properly apply

it. That presumption is not rebutted by mere silence.” Imagnu, 85 Md. App. at 221

(quoting Bangs v. Bangs, 59 Md. App. 350, 370 (1984)). Though we vacate the monetary

award due to errors in determining Mr. Wasyluszko’s non-marital funds in three accounts

as discussed above, we perceive no abuse of discretion in the court’s failure to fully

enunciate how its consideration of the statutory factors resulted in the particular monetary

award in favor of Ms. Wasyluszko.

       III.   BECAUSE WE VACATE THE MONETARY AWARD, WE SHALL ALSO VACATE
              THE AWARD OF ATTORNEY’S FEES

       “The factors underlying alimony, a monetary award, and counsel fees are so

interrelated that, when a trial court considers a claim for any one of them, it must weigh

the award of any other.” Turner v. Turner, 147 Md. App. 350, 400 (2002). Therefore, by

vacating the monetary award, we must also vacate the attorney’s fees award for

reconsideration in light of any modification to the monetary award on remand. For




       12
          Of course, we have concluded that the court erred in finding three of Mr.
Wasyluszko’s accounts to be entirely marital. We refer to the court’s findings here for the
purpose of demonstrating that the court’s division of marital property based on those
findings was fairly equal.
                                             19
purposes of remand, we merely remind the court that the standards governing an award of

attorney’s fees in this case are enumerated in FL §§ 7-107 and 8-214.

                                             JUDGMENT OF THE CIRCUIT
                                             COURT FOR BALTIMORE COUNTY
                                             CONCERNING MONETARY AWARD
                                             AND ATTORNEY’S FEES VACATED.
                                             CASE REMANDED TO THAT COURT
                                             FOR   FURTHER   PROCEEDINGS
                                             CONSISTENT WITH THIS OPINION.
                                             COSTS TO BE DIVIDED EQUALLY
                                             BETWEEN THE PARTIES.




                                           20